Citation Nr: 0411492	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
residuals of a hysterectomy.




ATTORNEY FOR THE BOARD


Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from January 1989 to June 
1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for a total vaginal 
hysterectomy and assigned a 30 percent evaluation effective 
from May 22, 2000.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In her July 2003 substantive appeal, VA Form 9, the veteran 
requested a hearing at the Board's offices in Washington, 
D.C.  And her central office hearing was scheduled for 
January 2004.  But prior to the hearing she requested a 
videoconference hearing, instead, with her  at the RO in 
Roanoke and a Veterans Law Judge (VLJ) sitting at the Board.  
The RO scheduled her videoconference hearing for March 4, 
2004, but she did not report for it.  Therefore, the Board 
deems her request for a hearing withdrawn.  
See 38 C.F.R. § 20.704(e) (2003).

For the reasons explained below, the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary of VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by her and which 
part, if any, VA will attempt to obtain on her behalf.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims file contains a VCAA letter from the RO to the 
veteran, dated in February 2001, specifying the type of 
evidence needed to substantiate her 
then-pending claim for service connection for residuals of a 
hysterectomy.  And, as mentioned, service connection since 
has been established for this condition.  But where, as here, 
VA receives a notice of disagreement that raises a new issue 
(i.e., entitlement to a higher initial rating) in response to 
notice of its decision on a claim for which VA already has 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
other words, the fact that the veteran received VCAA notice 
when initially seeking service connection means the RO does 
not, in turn, have to send her additional VCAA notice now 
that she is appealing for a higher initial rating for her now 
service-connected hysterectomy residuals.  See, too, Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).

That, however, notwithstanding, the veteran currently has the 
highest possible schedular rating provided for a hysterectomy 
not involving removal of the ovaries, and where more than 
three months have elapsed since the surgical procedure.  
See 38 C.F.R. §  4.116, Diagnostic Code 7618 (2003).  So her 
only recourse for receiving greater compensation is on an 
extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).

The RO cited § 3.321 in the February 2003 statement of the 
case (SOC).  But there was no actual discussion of this 
regulation insofar as whether the veteran has sufficient 
disability to warrant this special exceptional consideration.  
The governing norm in these type cases is a finding that her 
disability has caused marked interference with her 
employment-meaning above and beyond that contemplated by her 
currently assigned 30 percent schedular rating, or has 
required frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  So the RO must consider whether she is 
entitled to extraschedular consideration for her service-
connected hysterectomy residuals.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to furnish employment 
records or other such documentary 
evidence verifying that she experiences 
marked interference with employment or 
that she has had frequent periods of 
hospitalization due to her service 
connected hysterectomy residuals.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
her service-connected condition, any 
correspondence from an employer that 
would verify her contentions, or medical 
records showing periods of 
hospitalization.

2.  Then readjudicate the veteran's claim 
for a higher initial rating for her 
hysterectomy residuals, including on an 
extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  If her claim 
remains denied, send her a supplemental 
statement of the case (SSOC) and give her 
an opportunity to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




